Citation Nr: 0930754	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.R.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to June 
1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA), which 
denied service connection for PTSD.  

The issue on appeal was originally before the Board in May 
2008 when it was remanded for additional evidentiary 
development.


FINDING OF FACT

The Veteran has been diagnosed with PTSD, there is 
independent confirmation of an in-service stressor, and when 
resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's PTSD is related to active military 
service.


CONCLUSION OF LAW

The Veteran's PTSD is related to active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. 
§ 3.303 (2008).  The Veteran will be presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  38 C.F.R. § 3.304(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 




II. Analysis

The Veteran maintains that service connection for PTSD is 
warranted based on several events, which occurred while he 
was serving in Vietnam.  The Veteran asserts that his unit in 
Vietnam was Troop 1st, Squadron 1st, Calvary 1st.  He stated 
that in the second week of July, his base camp at Camp 
Faulkner, received mortar attacks and that in his third week 
they went to secure a landing zone in the Tam Ky area and 
were fired against by snipers. 

The Veteran's service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 
16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  A February 1972 Department of 
the Army letter shows that the Veteran was awarded an Army 
Commendation Medal "for meritorious service in connection 
with military operations against a hostile force."  The 
Veteran's unit was the Headquarters and Headquarters Troop, 
1st Squadron, 1st Cavalry, 196th Infantry Brigade.  Operational 
reports were reviewed by the Center for Unit Records Research 
(CURR) and evidence of rocket attacks around the Veteran's 
unit was confirmed.  See USASCRUR reply dated 10/04.  

The Veteran's Vietnam stressor has been verified by 
independent evidence.  The United States Court of Appeals for 
Veterans Claims (Court) has held a rocket attack at a large 
base in Vietnam may be a sufficient PTSD stressor, and a 
Veteran's claimed personal exposure to the rocket attack will 
be satisfactorily corroborated by his presence with his unit, 
which was known to be generally exposed to the rocket attack.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran also asserts other stressors during service, 
which could not be verified, but which the Board will 
mention.  In a hearing before the undersigned the Veteran 
stated that in the first part of August he went on perimeter 
patrol, found a tunnel, threw a grenade into the tunnel and 
gassed it before he went in.  His knee hit something in the 
tunnel on the way down and he initially believed it was a 
trap.  The Veteran also reported taking mortar shells into 
base camp on a regular basis.  The Veteran's accounts also 
state that he operated an armored personnel carrier (APC), 
which hit a land mine and caused people to be thrown into 
rice paddies, he stated that he assisted two brothers out of 
the rice paddy and then destroyed the APC.  The Veteran also 
stated that one of his duties was to take information about 
unexploded munitions found by civilians.  One of these 
instances involved parents bringing in their child who was 
killed by one of the mines.  

A statement submitted by the Veteran's wife states that she 
met the Veteran when he was completing boot camp.  She states 
that he was a nice, good mannered man who did not drink.  
They got married in December 1971 and when he returned from 
Vietnam, she stated that he showed his first signs of 
violence.  She stated that he would anger easily, hit and 
verbally abuse her.  He also began drinking and was 
depressed.  In a hearing before the undersigned the Veteran's 
wife reiterated that her husband's personality changes 
occurred after his return from Vietnam.  She also recalled 
him having vivid nightmares. 

A review of the Veteran's service treatment records shows a 
complaint regarding depression and excessive worry during 
service.  The Veteran's December 1969 entrance examination 
was normal and showed no depression or excessive worry.  
August 1970 treatment records show reports of depression and 
excessive worry and recent weight loss.  The Veteran also 
reported having many problems with his teachers and 
principals.  Upon separation from service, the Veteran's May 
1972 records show no psychiatric problems and no reports of 
depression.  A June 1972 statement by the Veteran asserted 
that there was no change in his medical condition.  

Post service, the Veteran's medical records show that he was 
seen for alcohol abuse beginning in April 1987.  The Veteran 
showed a history of polysubstance abuse, poor impulse control 
and had engaged in multiple conflicts with others.  The 
records also indicate that he attempted suicide and was 
suicidal on several occasions beginning in the 1980's.  
Medical records show that the Veteran received treatment for 
mild depression and alcohol abuse from November 2001 to 
February 2002.  The Veteran was diagnosed with PTSD with 
depressive features in August 2003 and began attending PTSD 
clinics.

 The Veteran received his first VA examination in March 2004.  
He reported the same stressors as discussed above to the 
examiner.  The Veteran also reported being unable to sleep 
and stated that he has no close friends because of trust 
issues.  The Veteran recounted that his mother and stepfather 
raised him and that his stepfather was abusive and sexually 
molested him and his siblings.  He stated that his father was 
released from prison when he returned from Vietnam.  He also 
stated that when he returned from Vietnam he went to a family 
reunion with his parents and confronted his stepfather about 
the abuse.  His mother slapped him across the face.  The 
examiner stated that the Veteran described a very traumatic 
childhood with repeated abuse, physically and sexually and 
was trapped in an abusive environment.  The examiner stated 
that this kind of abuse erodes a child's ability to develop a 
sense of trust with others.  He stated the Veteran has 
exhibited pathologies early in life with regard to fighting, 
drinking and having difficulty in school.  The Veteran also 
described that he has never been able to make friends.  The 
examiner stated that people who are subjected to repeated 
episodes of abuse as children, have an overwhelming sense of 
helplessness and fear of violence.  The examiner diagnosed 
the Veteran with Axis I:  PTSD due to childhood sexual and 
physical abuse.

The Veteran received another VA examination in September 
2008.  The examiner reviewed the Veteran's entire case file 
and met with the Veteran.  When assessing the Veteran's 
primary stressors related to his PTSD, the examiner noted 
that there appears to be multiple stressors throughout the 
Veteran's lifetime.  The examiner stated, "Given the 
Veteran's very difficult childhood experiences, there is a 
greater likelihood than not that his childhood history plays 
a significant role in his history of problem drinking and 
behavior and his PTSD responses to Vietnam experiences."  
The examiner went on to state that with regard to PTSD due to 
trauma from rocket attacks in Vietnam, the Veteran talked 
briefly of these events.  The Veteran focused more on his 
tunnel experiences and stated that the first time he was 
scared, but then he received a rush from the experience and a 
sense of accomplishment.  The Veteran discussed Vietnam as a 
time when he began to overcome his difficult childhood and 
become his own person.  The examiner concluded that many of 
the Veteran's PTSD symptoms experienced through adulthood 
have been attributable in part to stressors in Vietnam, even 
though he tends to think of these incidents in fairly 
positive terms.  The Veteran's "emotional and behavioral 
functioning were more reflective of Vietnam experiences, 
rather than reflective of stressful childhood experiences."  
The examiner stated that the Veteran joined the military at 
age 17 and as such, there was limited time for the effects of 
childhood stressors to manifest themselves before entering 
service.  

The Board has carefully reviewed the evidence of record in a 
light most favorable to the Veteran.  The Veteran is presumed 
to have been in sound condition upon his entrance into 
service and his service entrance records confirm that he was 
neither depressed nor psychologically troubled.  During 
service, the Veteran mentioned depression, excessive worry 
and weight loss.  Following service, the Veteran reported 
severe problems with alcohol use, behavior problems and 
flashbacks.
The VA examiner in 2008 stated that the Veteran's PTSD was 
aggravated by service and his emotional and behavioral 
functioning were more reflective of Vietnam experiences, 
rather than reflective of stressful childhood experiences.  
While the examiner attributed the Veteran's PTSD to multiple 
stressors, including his childhood, the examiner emphasized 
that the Veteran's PTSD was triggered by his service.  The 
examiner notes that as the Veteran was an adolescent upon his 
entrance into service, his symptoms were not apparent, and it 
was his stressors in Vietnam, which caused his symptoms to 
manifest.  

Therefore, as the stressors regarding rocket attacks have 
been confirmed and the examiner attributed Vietnam stressors 
to triggering the Veteran's PTSD, service connection is 
established.  The Board has given the Veteran the benefit of 
the doubt and finds that the evidence supports the claim of 
entitlement to service connection for PTSD.  Therefore, the 
Veteran's appeal is granted.

III.  Duty to Notify and Assist 

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determinations 
reached in this case, no prejudice will result to the Veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


